NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR ANTONIO VILLANUEVA-                    No.    20-72410
MARTINEZ, AKA Martinez Salvador,
                                                Agency No. A206-784-667
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Salvador Antonio Villanueva-Martinez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny the petition for review.

      Substantial evidence supports the agency’s determinations that Villanueva-

Martinez failed to file his asylum application within the one-year time limit and did

not establish changed or extraordinary circumstances sufficient to excuse the

untimely filing. See 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. § 1208.4(a)(4)-(5);

see also Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007). Thus,

Villanueva-Martinez’s asylum claim fails.

      As to withholding of removal, substantial evidence supports the agency’s

determination that the harm Villanueva-Martinez experienced did not rise to the

level of persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028-29 (9th

Cir. 2019) (concluding that the record did not compel a finding of harm rising to

the level of persecution where perpetrators took no violent actions against the

petitioner or his family beyond threats). Substantial evidence also supports the

agency’s determination that Villanueva-Martinez did not establish nexus between

the harm he fears and a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (stating that an applicant’s “desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground”). Thus, his withholding of removal claim fails.


                                         2                                     20-72410
      Substantial evidence also supports the agency’s denial of CAT relief because

Villanueva-Martinez failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding

that petitioner did not establish the necessary “state action” for CAT relief).

      We reject as unsupported by the record Villanueva-Martinez’s contentions

that the agency erred or violated due process in analyzing his claims.

      Villanueva-Martinez’s challenge to the agency’s jurisdiction is foreclosed by

Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (rejecting

contention that lack of hearing information in notice to appear deprived

immigration court of jurisdiction). His request for a stay of appellate proceedings,

included in his opening brief, is denied as moot.

      All pending motions are denied.

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                       20-72410